                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


MARVIN GARRETT,

               Movant,

v.                                                  Case No. 2:16-cv-5728
                                                    Case No. 2:12-cr-00030
UNITED STATES OF AMERICA,

               Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Defendant’s Amended Motion to Vacate, Set Aside, or

Correct Sentence (ECF Nos. 191 and 204) and dismiss this civil action from the docket of the

Court. Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and DENIES Defendant’s Amended Motion to Vacate, Set Aside, or

Correct Sentence (ECF Nos. 191 and 204) and DISMISSES this civil action from the docket of

the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                             ENTER:        October 18, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
